Citation Nr: 0619942	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-02 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine with residuals.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




REMAND

The veteran served on active duty from April 1953 to March 
1955.  

The veteran requested a hearing by the RO in a June 2003 
written statement.  Failing to afford such a hearing would 
amount to a denial of due process and the possibility that 
any decision by the Board of Veterans' Appeals (Board) could 
be vacated.  38 C.F.R. § 20.904(a)(3).

Accordingly, the case is REMANDED back to the RO for the 
following action:

The RO should schedule a personal hearing 
before personnel at the RO for the veteran.  
If the veteran indicates that he no longer 
wants a hearing or fails to appear, that fact 
should be documented in the record.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

